       ~


,,   ~ AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Pagel ofl
                                                                                                                                                             0

                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                            v.                                           (For Offenses Committed On or After November I, 1987)


                              Sergio Becerra-Farias

                                                                                         Donald L Levi e
                                                                                         Defendant's Attorney


      REGISTRATION NO. 94989298                                                                                                MAR ·12 2020

      THE DEFENDANT:                                                                                                       CLtRK us DISC.; HT1g; §~~~6RN11
       lZI pleaded guilty to count(s) ~1_::o_::f_::C_::o::.m:cp:.:la:::i:::n.:...t---------:-------l~u~T~H~E:R::N::D:1s::TR=1:::;::=·=~D$,iE;:;;P~UT;.;Y~:
       D was found guilty to count( s)                                                                                  BY
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                                Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       I

       D The defendant has been found not guilty on count(s) - ' - - - - - - - - - - - - - - - - - ~ - -
       • Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     ¥     TIME SERVED                             •    _ _ _ _ _ _ _ _ _ _ days

       lZI   Assessment: $10 WAIVED lZI Fine: WAIVED
       lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the   defendant's possession at the time of arrest upon their deportation or removal.
       D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, March 12, 2020
                                                                                       Date of Imposition of Sentence


                                                                                       :Micfiae[J. Seng
                                                                                       HONORABLE MICHAEL J. SENG
                                                                                       UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                           3:20-mj-20571
